FINAL REPORT1


                Revision of the Comments to Pa.Rs.Crim.P. 900 and 901


    PETITIONS INVOKING EXCEPTIONS TO THE TIME LIMITATIONS OF THE PCRA



        On October 1, 2019, effective immediately, upon the recommendation of the
Criminal Procedural Rules Committee, the Court revised the Comments to Rule 900
(Scope; Notice in Death Penalty Cases) and Rule 901 (Initiation Of Post-Conviction
Collateral Proceedings) to reflect changes in the Post Conviction Relief Act (PCRA), 42
Pa.C.S. § 9541 et seq., regarding the timing for raising exceptions to the Act’s one-year
limitation for filing the petition.

        This rule change is a technical correction to the Comments to Rule 900 and 901.
The Post Conviction Relief Act provides that petitions for post-conviction relief must be
filed within one year of the date that the judgment becomes final but also provides for
exceptions to this time limitation. See 42 Pa.C.S. § 9545(b)(1). The time limit for
raising these exceptions is contained in 42 Pa.C.S. §9545(b)(2). In 1995, the limitations
were set at 60 days of the date when the claim could have been presented. In
December 2018, this statutory section was amended to increase the time limitation for
raising the exception from 60 days to one year.

         The Comments to Rules 900 (Scope; Notice in Death Penalty Cases) and 901
(Initiation of Post-Conviction Collateral Proceedings) reference Section 9545(b)(2) but
contain the earlier 60-day time limitation rather than the current one-year time limitation.
The Committee concluded that the Comments to these rules should be updated.
Rather than change the specific time, the Committee believed it better to provide a
cross-reference that did not contain the specific time limitation in the statute. In that
way, the Comment would not need to be revised if the time limitation in the statute is
amended again. Therefore, the following language containing the specific time
limitation has been replaced with the statement, “For time limits for filing a petition for
post-conviction relief and any exceptions, see 42 Pa.C.S. § 9545(b).”



1The Committee's Final Reports should not be confused with the official Committee
Comments to the rules. Also, note that the Supreme Court does not adopt the
Committee's Comments or the contents of the Committee's explanatory Final Reports.



Petitions Invoking Exceptions to PCRA Time Limitations Final Report: 10/01/2019